 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   MIGUEL AVILA, et al.,                                Case No. 1:18-cv-01684-NONE-SAB

11                    Plaintiffs,                         ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE AND REFLECT
12           v.                                           VOLUNTARY DISMISSAL PURSUANT TO
                                                          RULE 41(a) OF THE FEDERAL RULES OF
13   ANTHONY ALLEN ALEWINE, et al.,                       CIVIL PROCEDURE

14                    Defendants.                         (ECF No. 25)

15

16          On February 19, 2020, a stipulation was filed dismissing this action with prejudice with

17 each party to bear its own costs and fees. In light of the stipulation of the parties, this action has

18 been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692

19 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or
20 attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      February 20, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
